Citation Nr: 0720369	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-39 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The veteran served in the United States Naval Reserve from 
November 1960 to July 1962 with a period of active duty for 
training from June 25, 1961 to July 8, 1961.  

The veteran was initially denied service connection for a 
lumbosacral strain in January 1968.  In an April 1, 1968 
letter, the RO explained that the veteran's claim was denied 
due to the lack of evidence establishing the in-service 
incurrence or aggravation of such a condition.  He did not 
initiate an appeal. 

In September 2004, the veteran filed a request to reopen his 
previously-denied entitlement to service connection for 
lumbosacral strain claim.  The RO denied this claim in a 
September 2005 rating decision on the ground that new and 
material evidence had not been submitted.  The veteran duly 
perfected an appeal. 

The veteran's case was remanded by the Board in August 2006 
in order to hold a personal hearing.  The veteran testified 
at a Travel Board hearing which was chaired by the 
undersigned Veterans Law Judge at the Boston RO in October 
2006.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.  The case is now once again 
before the Board.

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for lumbosacral strain is 
being reopened due to the receipt of evidence which is deemed 
to be new and material.  The issue is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In March 1968, the RO denied the veteran's claim of 
entitlement to service connection for lumbosacral strain.  A 
timely appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to the RO's March 1968 rating decision pertains to the 
incurrence of an in-service injury or aggravation of the 
veteran's back, which had not been established at the time of 
the prior final denial.  The additionally received evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1968 decision denying the claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

2.  Since the March 1968 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for lumbosacral strain. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
lumbosacral strain.  Implicit in his claim is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claim has been received. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened. See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated August 11, 2005,  which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.

With respect to notice regarding new and material evidence, 
the above-mentioned August 2005 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material." 
Specifically, he was informed: To qualify as "new," the 
evidence must be submitted to VA for the first time.  In 
order to be considered "material evidence," the additional 
information must pertain to the reason your claim was 
previously denied.  "New and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."

See August 2005 VCAA letter.  The Board notes that the 
language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  The Board further 
notes that the veteran was provided with specific notice as 
to why his claim was denied and what evidence would be 
material to his claim in the last final denial of record.  To 
wit, the RO informed the veteran: "Your claim was previously 
denied because your back condition was not incurred or 
aggravated by your military service.  Therefore, the evidence 
you submit must relate to this fact." As such, the veteran 
was advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In any event, since the 
claim is being reopened, there can be no error based on any 
inadequate Kent notice.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter. Specifically, the veteran was advised 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration. With 
respect to private treatment records, the August 2005 letter 
informed the veteran that VA would make reasonable efforts to 
obtain non-Federal evidence, including "records from State 
or local governments, private doctors and hospitals, or 
current or former employers." 

The August 2005 letter specifically noted: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you. It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original]. 

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA. In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. The veteran 
in this case seeks to reopen a previously denied claim of 
entitlement to service connection. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue. 
Moreover, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of 
service connection for the veteran's claimed lumbosacral 
strain. In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned. Although the veteran's 
claim was not reopened by the RO, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to elements (2), existence of a disability and (3), 
connection between the veteran's service and the claimed 
disability.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA to the extent 
required by the circumstances.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. The Board additionally 
observes that all appropriate due process concerns have been 
satisfied. See 38 C.F.R. § 3.103 (2006). The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of this claim. As noted in 
the Introduction the veteran was afforded a personal hearing 
on October 20, 2006. 

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for a lumbosacral strain. 

Pertinent law and regulations

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306. "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard. See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"]. It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no- aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see 
also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring 
in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The veteran had a period of active duty for training from 
June 25, 1961 to July 8, 1961.  In January 1968, he applied 
for service connection for a back disability.  
His claim was denied in a March 1968 rating decision of the 
Boston RO.

The evidence of record at the time of the March 1968 RO 
decision included the veteran's service medical records.  
These records contain two physical examinations, from October 
1960 (in connection with his initial enlistment in the U.S. 
Naval Reserve) and December 1961 (after his period of active 
duty for training).  

In connection with the October 1960 examination, the 
examining physician noted that the veteran wore a back brace 
for 4-6 months following a 1959 back strain but he did not 
find any spinal or musculoskeletal abnormalities during the 
clinical evaluation.  Service medical records include a sick 
call treatment record from June 30, 1961 which indicates 
"bad back."  The December 1961 examination diagnosed the 
veteran with chronic lumbosacral strain.  

In the March 1968 rating decision, the RO denied the 
veteran's claim of entitlement to service connection because 
there was no evidence indicating an in-service incurrence or 
aggravation of the veteran's back disability.  The veteran 
was informed of the RO's decision by letter dated April 1, 
1968, which included his appeal rights.  The veteran did not 
initiate an appeal. 

The evidence associated with the veteran's claims folder 
since the March 1968 RO decision will be analyzed below. 

Analysis 

As has been described above, the RO initially denied the 
veteran's claim of entitlement to service connection for 
lumbosacral strain in an unappealed March 1968 decision.  In 
the decision the RO stated "the veteran's back condition 
preexisted his short tour of training and aggravation thereof 
[has not been] indicated."  

The RO's March 1968 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2006).  As explained above, the veteran's claim for 
lumbosacral strain may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board's initial 
inquiry therefore concerns whether new and material evidence 
has been submitted which is sufficient to reopen the claim.  
The Board's inquiry will be directed to the question of 
whether any additionally received 
(i.e., after March 1968) evidence bears directly and 
substantially upon the specific matter under consideration.  

Evidence associated with the veteran's claims file includes 
private medical treatment records including a MRI test 
results, a medical report and addendum from R.A.D., M.D.. 
along with the October 2006 hearing transcript.   

In his report, Dr. R.A.D. stated that the veteran injured his 
lumbosacral spine while in high school and that this injury 
had completely healed prior to the veteran's entrance into 
military service.  Dr. R.A.D. also stated that the veteran 
injured his lumbosacral spine while in military service and 
that his current back condition is causally related to this 
injury.  [Although the physician refers to the veteran's 
period of service as "the early 1970s" the Board is 
convinced that he was referring to the veteran's actual 
period of service in 1961.]

Although based to some degree on the veteran's own 
statements, this recent medical nexus opinion appears to be 
congruent with certain clinical evidence of record in 1968, 
in particular the enlistment examination report, which while 
identifying a history of back disability found the veteran 
fit for service, as well as the sick call report from June 
30, 1961.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).

After having carefully considered the matter, the Board 
believes that the additionally added evidence referred to 
above is new and material evidence which serves to reopen the 
claim.  In particular, the report of Dr. R.A.D. indicates 
that the veteran's lumbosacral spine injury was incurred 
during military service and that the veteran was in sound 
physical condition when he enlisted.  This report relates to 
an unestablished fact necessary to substantiate the claim 
[i.e., that the veteran's lumbosacral sprain was incurred or 
aggravated by military service] and it presents a reasonable 
possibility of substantiating the claim.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before it may proceed to 
a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  Although the evidence discussed above is adequate 
for the limited purposes of reopening the claim, this does 
not necessarily make it sufficient to allow the grant of the 
benefits sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for lumbosacral sprain is 
reopened.  To that extent only, the appeal is allowed.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

Medical opinion

As described above, there is now of record evidence, in the 
form of the November 2004 report of Dr. R.A.D. which suggests 
the veteran sustained an back injury while serving in the 
United States Navy and that injury is the cause of his 
current disability.  This report, while sufficient to reopen 
the claim, is not sufficient to allow the claim because it 
was not adequately explained.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [whether the physician provides 
the basis for his/her opinion goes to the weight or 
credibility of the evidence].

The veteran's service medical records indicate that the 
veteran strained his back one year prior to enlisting in the 
U.S. Naval Reserves and that he wore a back brace for 4-6 
months.  Dr. R.A.B. indicated that the veteran's back strain 
had completely healed by the time the veteran entered active 
duty for training and that the current back disability was 
related to naval service.  However, although there is of 
record the sick call report, there is no evidence in the 
service medical records of a back injury in service.  [The 
veteran testified that he injured his back jumping from a 
tower.  See the October 2006 hearing transcript, pages 9-10].  
Moreover, there is also evidence of back problems as a 
civilian, one of which required a two day loss of work from 
his job as a tile layer and the other required the veteran be 
put on light-duty for half a week.  See the November 1961 
orthopedic consultation report.  Dr. R.A.D. does not address 
those injuries or explain how they may, or may not, have 
contributed to the veteran's current condition.

In addition, there is a gap of over 40 years from the events 
in the early 1960s and the present.  Since Dr. R.A.B. 
indicated that the initial back problem in 1959 resolved, 
consideration must be given to whether the back problem in 
1961 also resolved or whether it continued to the present 
date.  Medical treatment records should be obtained.  

In short, the Board cannot proceed to a decision because 
there remains the crucial unanswered question of in-service 
injury or aggravation.  Specifically, whether or not the 
veteran's back condition was completely healed by the time he 
entered service; and, if not, whether his current condition 
permanently increased in severity during service.  This 
question cannot be answered by the Board itself.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Accordingly, the case must be 
remanded for a medical opinion.

Dingess letter

The Board has already discussed the significance of the 
recent Dingess decision in the VCAA analysis above.  The 
veteran has received no notice as to disability rating and 
effective date.  Accordingly, while this case is in remand 
status the veteran should be provided an appropriate letter 
per Dingess.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should send the veteran a VCAA 
notice which complies with the notification 
requirements of the VCAA, to include as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  VBA should contact the veteran and ask 
that he identify or provide any medical 
treatment records pertaining to his 
lumbosacral strain, or any back condition, 
from 1961 to the present.  Any such records 
should be associated with the veteran's VA 
claims folder. 

3.  VBA should then arrange for the 
veteran's claims folder to be reviewed by a 
physician with appropriate expertise.  A 
copy of this REMAND should be provided to 
the reviewing physician.  The reviewing 
physician should render an opinion as to 
whether the veteran's current back 
disability was incurred or aggravated 
during or due to his naval service  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  The opinion should be 
associated with the veteran's VA claims 
folder. 

4.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims for entitlement to service 
connection for lumbosacral strain.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


